       Case 4:20-cv-00583-WS-MJF Document 6 Filed 01/21/21 Page 1 of 2



                                                                             Page 1 of 2




            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



PAUL LUXAMA,

      Plaintiff,

v.                                                         4:20cv583–WS/MJF

MARK INCH, et al.,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 4) docketed December 28, 2020. The magistrate judge recommends that the

plaintiff's case be dismissed pursuant to the three-strikes provision of 28 U.S.C. §

1915(g). The plaintiff has filed objections (ECF No. 5) to the magistrate judge’s

report and recommendation.

      As did the magistrate judge, the undersigned finds that the plaintiff—whose

complaint fails to make a colorable showing that he is in imminent danger of

serious physical injury—is barred under § 1915(g) from proceeding in forma
       Case 4:20-cv-00583-WS-MJF Document 6 Filed 01/21/21 Page 2 of 2



                                                                           Page 2 of 2


pauperis in this case.

      Accordingly, it is ORDERED:

      1. The magistrate judge's report and recommendation (ECF No. 4) is hereby

ADOPTED and incorporated by reference into this order.

      2. The plaintiff’s motion (ECF No. 2) to proceed in forma pauperis is

DENIED.

      3. The plaintiff’s complaint and this action are DISMISSED WITHOUT

PREJUDICE to the plaintiff’s initiating a new cause of action accompanied by the

$402.00 filing fee.

      4. The clerk shall enter judgment stating: “This case is dismissed without

prejudice pursuant to 28 U.S.C. § 1915(g).” The clerk shall note on the docket that

this case was dismissed under § 1915(g).

      DONE AND ORDERED this            21st    day of     January     , 2021.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
